DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 06/30/2022, with respect to the partial 112 rejection have been fully considered and are persuasive.  The partial 112 rejection has been withdrawn. 
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Applicant is arguing the 112 rejection (in regards to claim 7) and has shown support for the four claimed images being input into a learning model.  It is still unclear to the examiner as to why all four images are needed.  A depth image is generated via an infrared image and edge region is generated via a color image.  The depth image is corrected via the edge region.  However, claim 7 requires the infrared image and color image still as inputs.  It is unclear to why these two images (infrared/color) are still needed.  If the infrared image and the color image are needed to extract the depth image/edge region…then why can’t/aren’t just the depth image and edge region be inputted into a learning model or vice versa, just the infrared image and visible image are input into a learning model and the learning model performs the steps of claim 1 (i.e. using the infrared image/visible image to generate/extract the depth image and edge region and perform the correction).
Applicant is arguing the non-statutory double patenting rejections for claims 1-9 because the lower reflection region and the edge region are completely different and the methods used for detecting these regions are also completely different.  First, to the examiners understanding, the claims do not describe any details distinguishing how the detecting is performed.   Both the patent ‘324 and this instant application extract a piece of image information from a visible image and correct a depth image using this piece of extracted information.  In the patent ‘324, it is a lower reflection region and in this application, it is an edge region.  Therefore, it would be obvious to apply/incorporate the secondary reference Watanabe and perform a simple substitution of what image information is extracted from a visible image for correcting the depth image.  
Applicant is arguing the non-statutory double patenting rejections for claims 8 and 10 because no such inputs to a learning model are recited.  The examiner respectfully disagrees.  Watanabe disclose the four inputs (i.e. visible, infrared, depth and edge information).  It would be obvious to apply these inputs to a machine learning model to utilize the benefits of machine learning models in the field of image processing.  No details to how the machine learning model uses these inputs are claimed.  Additionally, claims 7 and 9 of patent ‘324 claim correcting a depth image by inputting the depth image, infrared light image and visible image into a learning model.  Additionally, claim 1 of patent ‘324 claims using the visible light image for correcting a lower reflection region in the depth image.
Applicant is arguing that Watanabe does not disclose the limitations “detecting an edge region from the visible light image, the edge region being a region including an edge along a direction perpendicular to a direction of movement of the visible light image; and correcting a depth of a target region to be corrected in the depth image, the target region corresponding to the edge region.” of independent claim 1 and 9 and applicant mainly argues that no such edge region or edge information is disclosed in Watanabe.  The examiner respectfully disagrees.  Watanabe discloses extracting edge information form a color image and correcting distance information of a distance image using the edge information (Abstract).  Watanabe further shows in Fig. 8 examples of a vertical edge in relation to the movement of the vehicle in regards to the camera.
Applicant is arguing that the prior art does not disclose the limitations “correcting a depth of the depth image by inputting the depth image, the infrared light image, and the visible light image into a learning model” of independent claim 8 and 10.  The independent claims 8 and 10 claim no details on how the learning model is utilized in the depth correction.  Alternatively, independent claims 8 and 10 are utilizing a learning model with the claim limitations of independent claim 1.  Furthermore, Watanabe discloses the limitations of independent claim 1, including the infrared image, distance/depth image, visible image, and edge information.  Nakagawa discloses correcting depth using a machine learning model (para. 0061).  Therefore, it would be obvious to take the Watanabe reference and incorporate it with newer technology such as machine learning models in the field of image processing.  No details to how the machine learning model uses these inputs are claimed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is still unclear to the examiner as to why all four images are needed.  A depth image is generated via an infrared image and edge region is generated via a color image.  The depth image is corrected via the edge region.  However, claim 7 requires the infrared image and color image still as inputs.  It is unclear to why these two images (infrared/color) are still needed.  If the infrared image and the color image are needed to extract the depth image/edge region…then why can’t/aren’t just the depth image and edge region be inputted into a learning model or vice versa, just the infrared image and visible image are input into a learning model and the learning model performs the steps of claim 1 (i.e. using the infrared image/visible image to generate/extract the depth image and edge region and perform the correction).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,373,324 in view of Watanabe et al. (herein after will be referred to as Watanabe) (US 20100046802). 
Claims 7-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,373,324 in view of Watanabe (US 20100046802) and in further view of Nakagawa (US 20200074659).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 20100046802).

Regarding claim 1, Watanabe discloses depth acquisition device, comprising: 
a memory; and a processor, wherein the processor performs: acquiring intensities of infrared light which are stored in the memory, [See Watanabe [Fig. 6] Distance image storage unit (8).  Also, see 0346-0347, processor.]
the intensities being measured by imaging performed by receiving the infrared light reflected on a subject by respective pixels in an imaging element, the infrared light having been emitted from a light source;  [See Watanabe [Fig. 6] Light source (10) for illuminating light receiving unit (2).  Also, see 0010, phase TOF method uses intensity to calculate distance information for a distance image.]
generating a depth image, by calculating a distance to the subject as a depth for each of the respective pixels in the imaging element, based on an intensity received by the pixel among the intensities of the infrared light; [See Watanabe [Fig. 6] Distance image storage unit (8).  Also, see 0010, phase TOF method uses intensity to calculate distance information for a distance image.]
acquiring a visible light image stored in the memory, [See Watanabe [Fig. 6] Color image storage unit (21).] 
the visible light image being generated by imaging a substantially same scene as a scene of an infrared light image, with visible light from a substantially same viewpoint as a viewpoint of imaging the infrared light image at a substantially same timing as a timing of imaging the infrared light image, the infrared light image being generated by the imaging based on the intensities of the infrared light received by the respective pixels in the imaging element; [See Watanabe [Fig. 6] The color imaging unit and infrared light receiving unit receive light through the same viewpoint and time through a beamsplitter (11).]
detecting an edge region from the visible light image, the edge region being a region including an edge along a direction perpendicular to a direction of movement of the visible light image; and correcting a depth of a target region to be corrected in the depth image, the target region corresponding to the edge region.  [See Watanabe [Abstract] Extracts edge information of a color image, and corrects distance information of a target part of the distance image using the edge information.  Also, see Figs. 7-8, motion vector unit uses edge information for distance image correction and in Fig. 8, Motion vector for area PP includes a vertical edge of a car hood that is perpendicular as compared to the motion vector]

Regarding claim 2, Watanabe discloses the device of claim 1.  Furthermore, Watanabe discloses
wherein in the detecting of the edge region, an edge having an intensity not less than a threshold among the intensities is detected, and [See Watanabe [0191] Extracting edge information using a predetermined threshold.]
the edge region is a region within a distance corresponding to the movement of the visible light image from the edge having the intensity not less than the threshold.  [See Watanabe [Fig. 8] The edge region corresponds to the shift between images (i.e. the vertical hood of the car will be displaced between images).]

Regarding claim 4, Watanabe discloses the device of claim 1.  Furthermore, Watanabe discloses
wherein in the correcting of the target region, the depth of the target region is corrected in accordance with a depth of a peripheral region located at a periphery of the target region in the depth image.  [See Watanabe [0050] Corrects distance information of a target pixel of the distance information based on a neighboring pixel in the distance image.]

Regarding claim 5, Watanabe discloses the device of claim 4.  Furthermore, Watanabe discloses
wherein the peripheral region is a region in contact with a lower side of the target region, in the correcting of the depth of the target region, the depth of the target region is replaced with the depth of the peripheral region. [See Watanabe [0050] Corrects distance information of a target pixel of the distance information based on a neighboring pixel in the distance image.  It is inherent that a neighboring pixel comprises a pixel from the lower side.]
Regarding claim 9, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20100046802) in view of Aimonen et al. (herein after will be referred to as Aimonen) (US 20160078793).

Regarding claim 3, Watanabe discloses the device of claim 1.  Furthermore, Watanabe does not explicitly disclose
wherein in the detecting of the edge region, a region having a difference not less than a threshold between a pixel value of the visible light image and a pixel value of a visible light image previously generated is detected as the edge region.  
However, Aimonen does disclose
wherein in the detecting of the edge region, a region having a difference not less than a threshold between a pixel value of the visible light image and a pixel value of a visible light image previously generated is detected as the edge region.  [See Aimonen [0060] Detecting edges using pixel sample with a second threshold and a previous pixel sample.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Watanabe to add the teachings of Aimonen, in order to prevent false edge detectionns [See Aimonen [0060]].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20100046802) in view of Sasaki et al. (herein after will be referred to as Sasaki) (US 20200349367).

Regarding claim 6, Watanabe discloses the device of claim 1.  Furthermore, Watanabe does not explicitly disclose
wherein in the correcting of the depth of the target region, the depth of the target region is corrected by filtering the depth image with reference to the visible light image as a reference image.  
However, Sasaki does disclose
wherein in the correcting of the depth of the target region, the depth of the target region is corrected by filtering the depth image with reference to the visible light image as a reference image.  [See Sasaki [0045] Using a guided filter with a depth image.  Also, see 0103, the guide signal is supplied from the visible image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Watanabe to add the teachings of Sasaki, in order to improve the resolution of the depth image by guided filtering [See Sasaki [0045]].

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20100046802) in view of Nakagawa (US 20200074659).

Regarding claim 7, Watanabe discloses the device of claim 1.  Furthermore, Watanabe discloses
wherein in the correcting of the depth of the target region, the depth of the target region in the depth image is corrected by inputting the infrared light image, the visible light image, the depth image, and the edge region [See Watanabe [Abstract] Extracts edge information of a color image, and corrects distance information of a target part of the distance image using the edge information.]
Watanabe does not explicitly disclose

However, Nakagawa does disclose
[See Nakagawa [0061] Correcting depth (i.e. for depth images, para. 0001) using a machine learning model.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Watanabe to add the teachings of Nakagawa, in order to improve upon depth image processing by incorporating the obvious and wide-spread use of machine learning models.

Regarding claim 8, see examiners rejection for claim 7 which is analogous and applicable for the rejection of claim 8.

Regarding claim 10, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohki (US 20180348369) (provided in IDS)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486